            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RODERICK JOHNSON,                            No. 4:18-CV-01924

           Plaintiff,                        (Judge Brann)

     v.

PENNSYLVANIA DEPARTMENT
OF CORRECTIONS, et al.,

           Defendants.

                                 ORDER

                               MAY 7, 2019

    In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

    1.    Defendants’ motion to dismiss (Doc. 29) is GRANTED;

    2.    Johnson’s claims are DISMISSED with prejudice;

    3.    Johnson’s request (Doc. 52) for reconsideration of the denial of his

          motion for summary judgment and for an extension of time to respond

          to Defendants’ motion to dismiss is DENIED; and

    4.    The Clerk of Court is directed to CLOSE this case.

                                         BY THE COURT:


                                         s/ Matthew W. Brann
                                         Matthew W. Brann
                                         United States District Judge
